STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                      NO.    2021    KW    1301

VERSUS


LOUIS       EDWARD       BETHLEY,       JR.                                   FEBRUARY         14,    2022




In   Re:           Louis        Edward        Bethley,       Jr.,   applying           for   supervisory
                   writs,       19th     Judicial        District         Court,       Parish        of    East
                   Baton      Rouge,     No.    10- 14- 0658.




BEFORE:            McCLENDON,         WELCH,     AND     THERIOT,    JJ.


        WRIT       DENIED       AS    MOOT.      The     records     of    the     East      Baton        Rouge
Parish       Clerk       of     Court' s       Office    reflect     that     the       district          court

acted        on     relator' s          application          for    postconviction             relief        on

January 14,          2022.


                                                       PMC
                                                       JEW

                                                       MRT




COURT       OF    APPEAL,       FIRST    CIRCUIT

        1



        DEPUTY           LERK    OF   COURT

                   FOR    THE    COURT